Title: From George Washington to John Hancock, 22 August 1777
From: Washington, George
To: Hancock, John



Head Quarters Camp at Cross roads [Bucks County, Pa.]August 22. 1777
Sir.

I am honord with your favor, containing the intelligence of the Enemy’s arrival in Chesapeak Bay and the resolution of Congress thereupon.
I have, in consequence of this account, sent orders to General Nash immediately to embark his Brigade and Colo. Proctor’s Corps of Artillery, if Vessels can be procured for the purpose, and to proceed to Chester; or if Vessels cannot be provided, to hasten towards that place by land with all the dispatch he can. I have also directed General Sullivan to join this Army with his division, as speedily as possible; and I have issued orders for all the Troops here to be in motion to morrow morning very early, with intention to march them towards Philadelphia—and onwards.
I am happy to find Congress have ordered the removal of the stores from Lancaster, and York, to places of greater safety, which is, without doubt, a very proper and necessary measure. With much respect & esteem I have the honor to be Sir Your most obet Servt

Go: Washington

